DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small molecules” in claim 1 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear at which specific molecular size “small molecules” would become differentiated from large molecules. This rejection may be overcome by omitting the term “small”.
The term “thin” in claim 1 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the claims and specification do not include any description of the sectioning of a tissue sample into thin sections, it is unclear how thinly the sample must be sectioned for the sections to be considered thin as opposed to a sample section that is not thin. This rejection may be overcome by omitting the term “thin”.
The term “precise masses and ion mobilities” in claim 1 is a relative term which renders the claim indefinite. The term “precise” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what level of precision is required in acquiring masses and mobilities. This rejection may be overcome by omitting the term “precise”
Claim 1 recites the limitation "the substances".  There is insufficient antecedent basis for this limitation in the claim and it is unclear which substances are referenced by this limitation.
Claim 1 recites the limitation “the soluble molecules of the second sample”. There is insufficient antecedent basis for this limitation and it is unclear which molecules are referenced, and whether or not it is required that the second sample include soluble molecules.
Claim 1 recites the limitation “the small molecules in the second tissue sample”. It is unclear whether this refers to “the soluble molecules of the second sample”, molecule precursors of the “small molecular ions formed from the soluble molecules”, the “small molecules in a histologic thin tissue section”, or a different group of molecules. Therefore there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the retention times of the separation method”. There is insufficient antecedent basis for this limitation since there is no recitation of any analysis which generates retention times for the separation method, and there is no identification of a plurality of retention times.
Claim 1 recites, in step c, “the precise masses and the ion mobility values of the ions”. It is unclear whether this refers to the precise masses and the ion mobility values of the ions of the first sample of a subject tissue (recited in step a) or the precise masses and the ion mobility values of the ions of the second sample of the subject tissue (recited in step b).
Claim 1 recites, in step c, a step of “creating a list of identified small molecules”. It is unclear whether these “small molecules” are “the small molecules of the second tissue sample” (recited in step c) or the “small molecules in a histologic thin tissue sample” (recited in the preamble).
Claim 1 recites, in step c, “the second tissue sample”. There is insufficient antecedent basis for this limitation in the claim. This limitation is preceded by a recitation (in step b) of “a second sample of the subject tissue”, which is understood to be a second portion of the same subject tissue as that recited in the preamble (“a histologic thin tissue sample”) and is therefore not a different tissue from the first tissue.
Claims 2-5 inherit the limitations of claim 1 and repeat indefinite limitations from claim 1.
Claim 6 recites “the ions of the extracted and separated small molecules of the second tissue sample”. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites that soluble molecules are extracted and that these soluble molecules are separated, but does not identify that the “small molecules” are the “soluble molecules”.
Claim 7 recites “both tissue samples”. There is insufficient antecedent basis for this limitation in the claim. While claim 1 recites “a first sample of a subject tissue”, “a second sample of the subject tissue,” and “the second tissue sample”, it is unclear which samples are referenced as “both tissue samples” – it is unclear whether “the second tissue sample” is the same as “a second sample of the subject tissue”, or if the “first sample of a subject tissue” is a tissue sample.
Claim 7 recites that “targeted small molecule species are glycan or lipid groups in complex compounds”. While this limitation does not, itself, lack antecedent basis, it recites an intention to target glycan or lipid groups without positively reciting that glycan or lipid groups are actually present in any portion of the claimed method. Therefore, the later recitation of “…performed to cleave glycans for the lipids from the complex compounds” lacks antecedent basis since it is unclear whether or not the glycans or lipids were necessarily provided in the method.
Claim 7 recites “the tissue section” in claim 1. This limitation lacks antecedent basis as it is unclear whether this refers to the “thin tissue section that represents a first sample of a subject tissue”.
Claims 8-11 inherits the limitations of claim 1.
Claim 12 recites “the tissue section” in claim 1. This limitation lacks antecedent basis as it is unclear whether this refers to the “thin tissue section that represents a first sample of a subject tissue”.
Claim 12 recites that “widely isolated species are omitted from said mass/mobility maps”. The term “widely” is a relative term and it is unclear how isolated a species must be in order to be omitted from said mass/mobility maps.
Claim 13 inherits the limitations of claim 1 and repeats indefinite limitations of claim 1.
Claim 14 inherits the limitations of claim 1.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Regarding independent claim 1; Jones et al. U.S. PGPUB No. 2022/0037140 discloses a method of analyzing a tissue sample ([Abstract]) including the formation of mass and mobility maps of generated analyte material from the tissue sample (“The method may thus comprise generating analyte material from a plurality of different regions of the tissue sample, analyzing the generated analyte material using the mass and/or ion mobility spectrometer, and mapping the results of the mass and/or ion mobility analysis for the analyte material to the location of the region of the tissue sample from which the analyte material was generated” [0030]). However, there is no disclosure of extracting soluble molecules of a second sample, separating said soluble molecules and analyzing said soluble molecules using a mass spectrometer. Therefore, there is no disclosure of identifying molecules by comparing retention times of a separation method, masses, and mobility values of ions with reference data.
Park et al. U.S. PGPUB No. 2017/0178887 discloses a method of analyzing a sample by calculating retention times for sample ions from a separation step [0018] in a method that includes the formation of “a mass-mobility map of a complex mixture of ion species” [0033]. However, Park does not explicitly disclose first and/or second tissue samples, and therefore does not teach assigning molecules from a second tissue sample in a list to entries in mass/mobility maps generated from a first tissue sample.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method for the identification an localization of molecules in a histologic tissue section that represents a first sample of a subject tissue, the method comprising: assigning to mass/mobility maps, molecules in a list created by identifying the molecules using retention times of a separation method and mass and mobility values of ions formed from the molecules; wherein the mass/mobility maps are generated for each pixel of a mass spectrometric image of a first sample of a tissue section.

Regarding dependent claims 2-14; these claims would be allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881